—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus. In affirming the dismissal of a prior similar petition brought by petitioner, we observed that an application to correct the discrepancy between the stenographic minutes of the sentence and the order of commitment must be addressed to the sentencing court (see, People ex rel. Davidson v Kelly, 193 AD2d 1140, 1141). Any correction of that discrepancy must reflect that, upon relator’s conviction of three class A-I felonies, the sentencing court was required to impose an indeterminate sentence with a maximum term of life imprisonment (see, Penal Law § 70.00 [1], [2] [a]). Because the maximum term has not expired, habeas corpus relief is unavailable (see, People ex rel. Whitney v Wilson, 259 App Div 1107, affd 285 NY 676). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.